Citation Nr: 9909832	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a pilonidal cystectomy, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from March 1944 to 
November 1945.  

In June 1997, the Board of Veterans' Appeals (Board) denied a 
claim for service connection for degenerative joint disease 
of the lumbosacral spine as well as a claim of entitlement to 
a disability evaluation greater than 10 percent for residuals 
of a pilonidal cystectomy.  In [redacted], the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") dismissed the issue of entitlement 
to service connection for degenerative joint disease of the 
lumbosacral spine, vacated that part of the Board's June 1997 
decision which had denied the disability rating greater than 
10 percent for residuals of a pilonidal cystectomy, and 
remanded the increased rating issue to the Board for further 
evidentiary development and re-adjudication consistent with a 
Joint Motion For Remand In Part, Dismissal In Part, And For A 
Stay Of Proceedings (Joint Motion) submitted by the parties 
to the appeal.  


REMAND

In the June 1997 denial of the veteran's claim for a 
disability rating greater than 10 percent for residuals of a 
pilonidal cystectomy, the Board considered pertinent 
diagnostic codes as well as the evidence which was contained 
in the claims folder at that time.  Specifically, the Board 
considered the diagnostic code which allows for a 10 percent 
disability evaluation based upon evidence of superficial 
scars which are poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Code 7803.  Additionally, the Board 
considered the diagnostic code which provides for a 
10 percent disability rating based on a scar being tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Code 7804.  

According to the medical evidence in the claims folder and 
available to the Board at the time of the June 1997 denial of 
the increased rating claim in January 1995, the veteran 
complained of discharge from his pilonidal cyst, discomfort, 
and difficulty sitting for long periods of time.  The area of 
the veteran's previous pilonidal cyst surgery was found to be 
"doing well," and the scar from his pilonidal cyst was 
described as well-healed.  On February 1995 VA skin 
examination, the veteran reported that his last surgery on 
his pilonidal cyst was in 1956, that the scar still drained 
at times, that the area was painful, and that (due to this 
pain) he could not remain in the same position for prolonged 
periods.  Examination demonstrated some erythema and 
maceration of the lower part of the 12 by .1 centimeter 
vertical scar on the veteran's lower back and intergluteal 
fold.  The diagnosis was history of an excised pilonidal cyst 
which continues to drain.  

A July 1995 private examination showed no cyst or opening in 
the pilonidal area but, upon retraction of the scar, a 
splitting of the very thin superficial epidermal surface in 
several places with an emission of a minimal serous 
discharge.  The examining physician expressed the opinion 
that the recurrent discharge, which the veteran experienced 
intermittently and which was malodorous, may have been the 
consequence of coincidental motion causing disruption of the 
scar.  In December 1995, the pilonidal cyst was shown to be 
closed.  On physical examination during an outpatient 
treatment session in January 1996 the pilonidal cyst was 
healed.  

Despite the initial evidence of some erythema and maceration 
from scar in the veteran's pilonidal area, the later medical 
reports showed that the veteran's pilonidal cyst was closed 
and healed.  Thus, by the time of the Board's June 1997 
denial of a rating greater than 10 percent for residuals of a 
pilonidal cystectomy, there was no competent medical evidence 
of discharge from the scar in the pilonidal area, or other 
relevant pathology, since the July 1995 private medical 
report.  

Furthermore, in the June 1997 denial, the Board also 
discussed the provisions of Code 7805 which evaluate 
disability resulting from scars based upon the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.  
In this regard, the Board explained that, due to the general 
anatomic area involved, the alternative analogous rating 
under the criteria for fistula in ano was considered.  See 
38 C.F.R. § 4.114, Code 7335.  Disability resulting from this 
disorder is evaluated based upon the impairment of sphincter 
control.  38 C.F.R. § 4.114, Code 7335.  Evidence of constant 
slight, or occasionally moderate, leakage as a result of 
impairment of sphincter control warrants a 10 percent 
disability evaluation.  Evidence of occasional involuntary 
bowel movements which necessitate the wearing of a pad will 
result in the assignment of a 30 percent disability rating.  
38 C.F.R. § 4.114, Code 7332.  On February 1995 VA spine 
examination, the veteran denied any bladder or bowel 
dysfunction. 

The September 1998 Joint Motion stated that, based upon the 
evidence of discharge from the veteran's cyst, the Board 
should have considered rating the disability by analogy to 
eczema.  See 38 C.F.R. § 4.118, Code 7806.  The parties to 
the Joint Motion noted that a rating greater than 10 percent 
for residuals of a pilonidal cystectomy could be awarded, 
pursuant to this diagnostic code, with evidence of exudation 
or constant itching, extensive lesions, or marked 
disfigurement (for a 30 percent disability evaluation) or 
with evidence of ulceration, extensive exfoliation, or 
crusting, and systemic or nervous (or exceptionally 
repugnant) manifestations (for a 50 percent disability 
rating).  The Joint Motion also included instructions that 
the veteran be allowed to submit additional evidence.  

In January 1999 the Board notified the veteran of his option 
to submit any additional argument or evidence within 30 days 
of the date of the letter.  Approximately two months later, 
the veteran's representative presented argument that the 
evidence of record was sufficient to grant an increased 
rating under Code 7806.  In the alternative, the 
representative requested that the Board remand the claim to 
the RO for a VA examination to determine the current symptoms 
of the residuals of a pilonidal cystectomy as well as an 
examiner's opinion regarding the functional impairment 
resulting from this disorder.  

The Board notes that following the Court's Order in this 
case, the Court issued a decision in another case which 
suggested that "staged" ratings should be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Additionally, the Joint Motion included the directive that, 
on remand, the Board consider whether the veteran's claim 
should be referred to the appropriate VA official to 
determine whether an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  On remand, therefore, the RO should 
consider the appropriateness of such an extraschedular 
evaluation.  

In light of the foregoing, the case is remanded to the RO for 
the following:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal. 

2(a).  Thereafter, the veteran should be 
afforded a VA skin examination to 
determine the current severity of his 
residuals of a pilonidal cystectomy.  The 
claims folder, and a copy of this remand, 
must be available to, and reviewed by, 
the examiner.  The examiner should review 
the pertinent records in the claims 
folder (including any records obtained 
pursuant to paragraph 1 of this Remand), 
interview the veteran, and obtain from 
him a thorough history of the residuals 
of his pilonidal cystectomy, including a 
description of the frequency and severity 
of any exacerbations of this disorder.  

2(b).  The examiner should also discuss 
the veteran's history (particularly his 
problems with flare-ups) and express 
opinions regarding what the history and 
current clinical evidence indicate about 
the presence (including degree) or 
absence of exfoliation, exudation, 
itching, lesions, disfigurement, 
ulceration, crusting, or systemic or 
nervous manifestations.  In addition, the 
examiner should describe any functional 
impairment of the part affected by 
scarring and state whether the scar is 
tender and painful on objective 
demonstration or is superficial and 
poorly nourished, with repeated 
ulcerations.  See 38 C.F.R. § 4.114, 
Codes 7332, 7335 and § 4.118, 
Codes 7803-7805 (1998).  All findings 
should be reported in detail.  
3.  When the requested development is 
completed, the RO should readjudicate the 
issue of entitlement to a rating greater 
than 10 percent for residuals of a 
pilonidal cystectomy.  The RO should 
consider all potentially applicable 
rating criteria, the appropriateness of 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b), and the appropriateness of 
"staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

No action is required by the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
the instructions in the Joint Motion.  The Board intimates no 
opinion as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



